COURT OF APPEALS                         COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS                 EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS                           EL PASO, TEXAS

                                              §                                          §
 RICHARD NEWBERRY,                                        No. 08-14-00256-CR
                                          RICHARD NEWBERRY,                                       No. 08-1
                                              §                                          §
                       Appellant,                              Appeal from
                                                            Appellant,                                 App
                                              §                                          §
 v.                                       v.               171st District Court                    171st D
                                              §                                          §
 THE STATE OF TEXAS,                                    of El Paso County, Texas
                                          THE STATE OF TEXAS,                                    of El Paso
                                              §                                          §
                       Appellee.                          (TC  # 20050D04949)
                                                            Appellee.                             (TC # 20
                                              §                                          §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that this decision be certified below for observance.
                                                                            COURT OF APPEALS
       IT IS SO ORDERED THIS 22ND DAY OF OCTOBER, 2014.
                                                                         EIGHTH DISTRICT OF TEXAS
                                                                              EL PASO, TEXAS

                                       ANN CRAWFORD McCLURE, Chief Justice               §
                                             RICHARD NEWBERRY,                                    No. 08-1
Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)                   §
                                                                   Appellant,
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)                                App
                                                                                         §
                                          v.                                                       171st D
                                                                                         §
                                          THE STATE OF TEXAS,                                    of El Paso
                                                                                         §
                                                                 Appellee.                        (TC # 20
                                                                                         §